Exhibit 10.1

 

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”), dated as of
August 31, 2007, is made by and between Winmark Corporation (the “Assignor”) and
Allied Capital Corporation (the “Assignee”).  Reference is made to that certain
Investment Agreement, dated as of February 15, 2006 (as amended, restated,
modified or supplemented from time to time, the “Investment Agreement”), among
Commercial Credit Group Inc. (the “Company”), Assignor and Assignee, pursuant to
which the Company issued its 14.75% promissory notes due 2011 in the aggregate
principal amount of up to $12,000,000 (the “Notes”).  Unless otherwise defined
herein, capitalized terms used herein without definition shall have the meanings
given to them in the Investment Agreement.

The Assignor and the Assignee hereby agree as follows:

1.     Assignment and Assumption.  Subject to the terms and conditions hereof,
the Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, without recourse to the Assignor and,
except as expressly provided herein, without representation or warranty by the
Assignor, as of the Effective Date (as hereinafter defined), Assignor’s rights
and obligations under the Investment Agreement and the other Investment
Documents (in its capacity as an Investor thereunder) with respect to the Notes
specified under the heading “Assigned Interest” in Item 4 of Annex I (the
“Assigned Interest”).

2.     Representations.  The Assignor (i) represents and warrants that it is the
legal and beneficial owner of the Assigned Interest and that the Assigned
Interest is free and clear of any adverse claim, (ii) except as set forth in
clause (i) above, makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Investment Agreement, any other Investment
Document or any other instrument or document furnished pursuant thereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Investment Agreement, any other Investment Document or any other
instrument or document furnished pursuant thereto, and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or any of its Subsidiaries or the performance
or observance by the Company or any of its Subsidiaries of any of their
respective obligations under the Investment Agreement, any other Investment
Document or any other instrument or document furnished pursuant thereto.

3.     Effective Date.  Following the execution of this Assignment and
Acceptance by the Assignor and the Assignee, an executed original hereof,
together with all attachments hereto, shall be delivered to the Company.  The
effective date of this Assignment and Acceptance (the “Effective Date”) shall be
the date designated as the Effective Date in Item 5 of Annex I.  As of the
Effective Date, (y) the Assignee shall be a party to the Investment Agreement
and, to the extent provided in this Assignment and Acceptance, shall have the
rights and obligations of a Investor thereunder and under the other Investment
Documents, and (z) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights under the provisions of
the Investment Agreement and the other Investment Documents relating to
indemnification or payment of fees, costs and expenses, to the extent such
rights relate to the


--------------------------------------------------------------------------------


time prior to the Effective Date) and be released from its obligations under the
Investment Agreement and the other Investment Documents.

4.     Payments; Settlement.  On or prior to the Effective Date, in
consideration of the sale and assignment provided for herein and as a condition
to the effectiveness of this Assignment and Acceptance, the Assignee will pay to
the Assignor the amount set forth in the offer letter, dated August 28, 2007
(the “Offer Letter”), between Assignor and Assignee, in immediately available
funds in accordance such Offer Letter.

5.     Governing Law.  This Assignment and Acceptance shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(without regard to the conflicts of laws principles thereof).

6.     Entire Agreement.  This Assignment and Acceptance, together with the
Investment Agreement, the other Investment Documents and the Offer Letter,
embody the entire agreement and understanding between the parties hereto and
supersede all prior agreements and understandings of the parties, verbal or
written, relating to the subject matter hereof.

7.     Successors and Assigns.  This Assignment and Acceptance shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.

8.     Counterparts.  This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

[remainder of page intentionally left blank]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Assignment and Acceptance to be
executed by their duly authorized officers as of the date first above written.

WINMARK CORPORATION

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Brett D. Heffes

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ALLIED CAPITAL CORPORATION

 

 

 

 

By:

/s/ John Fruehwirth

 

 

John Fruehwirth

 

 

Managing Director

 

3


--------------------------------------------------------------------------------


ANNEX I

1.                                       Company:      Commercial Credit Group
Inc.

2.                                       Name and Date of Investment Agreement:

Investment Agreement, dated as of February 15, 2006, among Commercial Credit
Group Inc., Allied Capital Corporation and Winmark Corporation.

3.                                       Date of Assignment and Acceptance: 
August 31, 2007.

4.                                       Assigned Interest:

 

 

Aggregate
for Assignor

 

Amount of
Assigned
Interest

 

Aggregate
for Assignor
(after 
assignment)

 

Aggregate
for Assignee
(after
 assignment)

 

 

 

 

 

 

 

 

 

 

 

Notes

 

$

2,000,000

 

$

2,000,000

 

$

0.00

 

$

12,000,000

 

 

5.                                       Effective Date:  August 31, 2007.


--------------------------------------------------------------------------------


[g232291ke05i001.jpg]

August 28, 2007

Winmark Corporation

4200 Dahlberg Drive, Suite 100

Minneapolis, MN 55422-4837

Attention: John L. Morgan

RE:    Commercial Credit Group, Inc.

Gentlemen:

Allied Capital Corporation (“Allied Capital”) is pleased to submit its offer to
purchase all of the 14.75% senior subordinated notes, due 2011 (the “Notes”),
issued by Commercial Credit Group, Inc. that are currently held by Winmark
Corporation (“Winmark”), on the terms and conditions set forth herein. Allied
Capital understands that Winmark holds Notes in aggregate principal amount equal
to $2,000,000 (the “Winmark Notes”), and this offer is conditioned on such fact
being true. This offer letter replaces the offer letter, dated August 20, 2007,
between Allied Capital and Winmark.

The purchase will occur on August 31, 2007. The purchase price for the Winmark
Notes will be $2,060,000, plus accrued and unpaid interest on the Winmark Notes
of $49,166.67, for a total purchase price of $2,109,166.67 and shall be paid by
wire transfer of immediately available funds in accordance with the wiring
instruction set forth below.

By executing below, Winmark accepts the foregoing offer.

Sincerely,

 

 

 

ALLIED CAPITAL CORPORATION

 

 

 

 

 

/s/ John Fruehwirth

 

 

John Fruehwirth

 

Managing Director

 

Accepted as of August 29, 2007:

Wiring Instructions:

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Name:

Brett D. Heffes

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

cc:

Dan McDonough

 

 


--------------------------------------------------------------------------------